USCA4 Appeal: 22-6741      Doc: 9         Filed: 11/29/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6741


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CEDRIC ANTOINE MCKENITH, a/k/a Antoine Cedric McKenith,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. James C. Dever III, District Judge. (7:14-cr-00026-D-1; 7:19-cv-00203-D)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed in part, affirmed in part by unpublished per curiam opinion.


        Cedric Antoine McKenith, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6741      Doc: 9         Filed: 11/29/2022        Pg: 2 of 3




        PER CURIAM:

               Cedric Antoine McKenith seeks to appeal the district court’s order dismissing his

        28 U.S.C. § 2255 motion and denying his motion for compassionate release pursuant to

        18 U.S.C. § 3582(c)(1)(A)(i). We dismiss in part and affirm in part.

               The district court’s order dismissing McKenith’s § 2255 motion is not appealable

        unless a circuit justice or judge issues a certificate of appealability. See 28 U.S.C.

        § 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

        denies relief on the merits, a prisoner satisfies this standard by demonstrating that

        reasonable jurists could find the district court’s assessment of the constitutional claims

        debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the motion states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)). We have independently reviewed the record

        and conclude that McKenith has not made the requisite showing. See United States v.

        Scarfo, 41 F.4th 136, 195 (3d Cir. 2022) (explaining that Rehaif v. United States, 139 S. Ct.

        2191 (2019), “has no bearing on [18 U.S.C.] § 922(d)”). Accordingly, we deny a certificate

        of appealability and dismiss this portion of the appeal.

               As to the denial of McKenith’s motion for compassionate release, we review the

        district court’s order for abuse of discretion. See United States v. High, 997 F.3d 181, 185

        (4th Cir. 2021). Limiting our review to the issues raised in McKenith’s informal brief, see

                                                     2
USCA4 Appeal: 22-6741         Doc: 9       Filed: 11/29/2022    Pg: 3 of 3




        4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014), we discern no

        abuse of discretion in the district court’s denial of McKenith’s motion. We therefore affirm

        the district court’s order as to that motion.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                             DISMISSED IN PART,
                                                                              AFFIRMED IN PART




                                                        3